Title: From Alexander Hamilton to John Sullivan, 6 June 1788
From: Hamilton, Alexander
To: Sullivan, John


New York, June 6, 1788.
Dear Sir:
You will no doubt have understood that the Antifederal party has prevailed in this State by a large majority. It is therefore of the utmost importance that all external circumstances should be made use of to influence their conduct. This will suggest to you the great advantage of a speedy decision in your State, if you can be sure of the question, and a prompt communication of the event to us. With this view, permit me to request that the instant you have taken a decisive vote in favor of the Constitution, you send an express to me at Poughkeepsie. Let him take the shortest route to that place, change horses on the road, and use all possible diligence. I shall with pleasure defray all expenses, and give a liberal reward to the person. As I suspect an effort will be made to precipitate us, all possible safe dispatch on your part, as well to obtain a decision as to communicate the intelligence of it, will be desirable.
